DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated July 2, 2021 was submitted on September 30, 2021.  Claims 1 and 7 were amended.  Claim 6 has been canceled.  Claims 1-5 and 7 are currently pending.
The amendment to claim 7 has overcome the 35 U.S.C. § 112(a) rejection of this claim (¶ 9 of the Office Action).   This rejection has therefore been withdrawn.
Applicant's arguments regarding the prior art rejections of claims 1-5 and 7 (¶¶ 14-23 of the Office Action) have been fully considered but they are not persuasive and the prior art rejections of these claims has therefore been maintained.  Since the limitations of dependent claim 6 have been incorporated into independent claim 1, claim 1 is now being rejected for the reasons set forth with respect to claim 6 of the last Office Action.  The additional limitations added to claim 1 have also been addressed below.
Drawings
The replacement drawings were received on September 30, 2021.  These drawings are acceptable and overcome the drawing objections set forth in the non-final Office Action (¶¶ 2-3 of the Office Action).
Claim Objections
Claims 1 is objected to because of the following informalities: in line 19, “under whole of a roller surface” should be changed to “under the whole roller surface”; and in line 21, “whole of .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Chinese Patent Application Publication CN 106218184 A, cited in IDS submitted December 3, 2019, machine language translation provided and cited below) in view of Michel (U.S. Patent Application Publication No. 2013/0097959 A1, cited in previous Office Action), Anspach et al. (U.S. Patent Application Publication No. 2015/0165748 A1, cited in previous Office Action) and Rolltech (Roll Technology Corporation, Heat Transfer Rolls, April 13, 2016, https://www.rolltech.com/heat-transfer-rolls.html, cited in previous Office Action).
Regarding claim 1, Lin discloses a roll forming device for plastic flooring (FIG. 1 of Lin), wherein the roll forming device for plastic flooring comprises a printed layer unwinding mechanism (FIG. 1 of Lin, printing layer introduction roller #4), a wear-resisting layer unwinding mechanism (FIG. 1 of Lin, wear-resistant layer introduction roller #5), and a calender (FIG. 1, [0023] of Lin, printing and wear resistant layers laminated together using composite roller #3), wherein, the printed layer unwinding mechanism is configured to convey a printed layer to the calender (FIG. 1 of Lin, printing layer introduction roller #4 conveys printed layer to composite roller #3); the wear-resisting layer unwinding mechanism is configured to convey a wear- resisting layer to the calender (FIG. 1 of Lin, wear-resistant layer introduction roller #5 conveys wear-resistant layer to composite roller #3); with regard to the calender, a pre-bonding roller group and a laminating roller group are disposed on a rack (FIG. 1 of Lin, composite roller #3 and associated printing layer and wear resistant layer rollers correspond to the pre-bonding 
Lin does not specifically disclose that the roll forming device for plastic flooring comprises an extruder configured to form a substrate layer, with one end having a discharge port, and the substrate layer is extruded outward from the discharge port and conveyed to the calender and a gauging roller group, which comprises a plurality of gauging rollers and is disposed at one side of the pre-bonding roller group and linearly opposite to the discharge port of the extruder, which is configured to define a thickness of the substrate layer.  Lin, however, generally discloses that the continuous material may be made by an extrusion process ([0004] of Lin).  Michel discloses extruding the base material for a floor panel into a calender consisting of several rollers which form the material to a desired thickness ([0061] of Michel).  According to Michel, the decorative top layer can be joined to the extruded material directly at the calender if the temperature of the material emerging from the extruder is sufficiently high ([0064] of Michel).  It would have been obvious to a person having ordinary skill in the art as of the 
Lin also does not specifically disclose at least one first heating unit being disposed inside the large roller and at a first position under whole of a roller surface of the large roller, which is configured to heat whole of the roller surface of the large roller and the substrate layer, the printed layer and the wear- resisting layer which are pre-bonded.  Anspach, however, discloses a continuous floor product forming system comprising a large roller (drum #120) on which a base 
Anspach discloses heating the drum or large roller ([0028] of Anspach) but does not specifically disclose that the first heating unit is disposed in the large roller, and comprises a conduit and an external device which cooperate to circulate hot oil.  Rolltech, however, discloses heat transfer rolls for plastic processing comprising conduits for circulating a heat transfer fluid under the outer surface of the roll (pp. 1-2 of Rolltech).  Rolltech also discloses hot oil rolls (pg. 1 of Rolltech).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to circulate hot oil through conduits in the large roller of the modified apparatus in order to maintain the large roller at elevated temperatures 
Regarding claim 2, Michel discloses that the gauging rollers comprise a first roller and a second roller which are disposed opposite to each other in a superimposing or juxtaposing manner, and a rolling space formed due to the opposite disposition between the first roller and the second roller is linearly opposite to the discharge port of the extruder ([0061] of Michel, several heated rollers form extruded plate to desired thickness).  
Regarding claim 3, Lin discloses that the laminating rollers comprise a third roller and a fourth roller which are disposed opposite to each other in a superimposing or juxtaposing manner (FIG. 1 of Lin, embossing rollers #8).  
Regarding claim 5, Lin discloses that the third roller and the fourth roller are disposed in parallel on the left and the right (FIG. 1 of Lin, embossing rollers #8), but does not specifically disclose that when a path of conveying the substrate layer, printed layer and wear-resisting layer 
Regarding claim 7, Anspach discloses that a second heating unit is disposed at a third position corresponding to the roller surface of the large roller on the rack (FIG. 1, [0043] of Anspach, radiant heaters #126); the second heating unit is provided with an electric heater disposed in a housing (FIG. 1, [0043] of Anspach, radiant heaters #126 convert electricity to radiant heat and are therefore electric heaters); and after being electrified, the electric heater generates a high temperature, and applies the high temperature on the wear-resisting layer to soften the wear-resisting layer ([0043] of Anspach, surface heaters raise temperature of laminate; .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Michel, Anspach and Rolltech as applied to claim 3 above and further in view of Titow (PVC Technology, 4th Edition, pp. 821-824, 1984, cited in previous Office Action).
Regarding claim 4, Lin does not specifically disclose two cooling conduits disposed respectively inside the third roller and the fourth roller, and the cooling conduits cooperate with an external device to convey a cooling liquid for cooling laminated plastic flooring.  Titow, however, discloses an embossing unit for PVC comprising a chilled embossing roller and a chilled rubber coated backup roller (pg. 823 of Titow).  According to Titow, cooling the embossing and backup rollers provides a better definition of the embossed pattern and prevents deterioration of the rubber coating of the backup roller (pg. 823 of Titow).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention the cooled embossing rollers of Titow in the modified apparatus in order to provide a better definition of the embossed pattern and to prevent deterioration of the rubber coating of the backup roller as taught by Titow (pg. 823 of Titow).  Titow does not specifically disclose cooling conduits in the rollers cooperating with an external device to convey a cooling liquid.  Rolltech, however, discloses heat transfer rolls for plastic processing comprising conduits for circulating a heat transfer fluid under the outer surface of the roll (pp. 1-2 of Rolltech).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the cooled embossing rollers of the modified apparatus with conduits for circulating a heat transfer fluid as taught by Rolltech since Rolltech establish that such rollers were suitable for plastic processing.  Moreover, as set forth in the MPEP, the rationale to support .
Response to Arguments
The applicant asserts that in Anspach the radiant heaters are located out of the drum and only disposed at a portion of the surface of the drum and that Anspach therefore does not disclose a heating unit disposed inside the roller and the whole of the roller surface of the large roller configured to heat the whole of the roller surface of the large roller (pg. 10, 2nd
The applicant also asserts that the corresponding Chinese and European patents have been granted and that Lin and Anspach were cited in the EP patent (pg. 11, 4th full ¶ of the amendment).  The United States Patent & Trademark Office, however, makes a determination on patentability that is independent of other national and regional patent offices.
The applicant also asserts that the product corresponding to the application has been “well sold” on the market and the apparatus results in more efficient production and a clearer embossed pattern (¶ spanning pp. 11-12 of the amendment).  The applicant appears to be arguing unexpected results or commercial success, a showing of which requires evidence in the record.  No such evidence has been provided.  As set forth in the MPEP, arguments of counsel do not replace evidence where evidence is necessary.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571)270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746